DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                 Response to Amendment
After Final amendment filed on 13 January, 2022 has been entered.
           Claims 1, 2, 7, 13 and 14 have been amended. 
Claims 5, 11, 17, 19 and 22 has been cancelled.
           No claim has been newly added. 
           Therefore, claims 1-4, 6-10, 12-16, 18, 20-21 and 23 are now pending in this application.

                                             Response to Arguments
Applicant’s submission filed on 13 January 2022, with respect to claims 1-4, 6-10, 12-16, 18, 20-21 and 23 have been fully considered and are persuasive. The claims are allowable in light of the 01/13/2022 amendments and arguments.

                                            Allowable Subject Matter
Claims 1-4, 6-10, 12-16, 18, 20-21 and 23 (re-numbered 1-18) have been allowed over the prior art of record.


                                        Reasons for Allowance
The following is an Examiner’s statement of reason for allowance:

Prior art reference Ling Zheng et al. (US 2017/0032013 A1) the method involves receiving a first write request having a data which directed towards a logical unit (LUN). The first write request is processed at a source storage system. A hash function is applied to the data to generate a key and the key is associated with a replication value and a location of the data on the storage array. A first snapshot of the LUN is created at the source storage system. The key and the data are sent to a destination storage system. The replication value is asserted in response to the destination storage system acknowledging that the key is matched.
Prior art reference Sandeep Ranade et al. (US 2012/0089775 A1) the method involves generating fingerprints of data chunk. The reference chunks are identified based on fingerprints. The reference chunk pairs are generated. The reference chunk pair is selected based on probability of amount of regions of data chunk match with reference chunk in reference chunk pair. The data chunk is compressed by reference chunk pair.
Prior art reference Kaustubh Sambhaji Patil et al. (US 2015/0161048 A1) The method involves storing copy of a required file object retrieved from a storage device in a cache memory. Metadata regarding the stored object is added to a cache database, where the stored object metadata comprises an object generation number equal to an application generation number. A reference to the stored object is added to a list of 
Prior art reference Abhishek Rajimwale et al. (US 9990253 B1) the computing method involves discovering an error in the first storage partition of the file system that contains the current version of a namespace metadata. The error indicates an unavailable portion of first storage partition. The namespace metadata contains file names, directory names, and attributes of the files and directories. A second storage partition is found which contains the most recent copy of the namespace metadata. An entire copy of namespace metadata which describes a namespace of the file system at a point in time is captured and stored in an archive partition. The found copy of a namespace metadata is restored from the second storage partition to the first storage partition for use as current version of the namespace metadata. The data is moved from first storage partition to second storage partition in which a copy of current namespace metadata version is stored before the discovering an error in the first storage partition.
Prior art reference James A. Reimer et al. (US 2017/0154050 A1) The method involves receiving a request to delete a content object file from an aggregated file on a storage node by using processor of a computer. The delete flag is marked for indicating that the content object file is to be deleted. The content object file is determined. The content object file is updated. The replication policy is implemented by using another storage node.
Prior art reference Lior ARONOVICH et al. (US 2017/0199893 A1) The method involves assigning each of a set of slices of deduplication metadata to be stored by a corresponding processor in a grid of processors, where each slice of the set of slices 
Prior art reference Puneesh CHAUDHRY et al. (US 2012/0054296 A1) The method involves establishing first communication channel between mobile device and gateway through internet. The connection request is sent from gateway to data store through control channel. A second communication channel is established between gateway and the data store. The inbound data and outbound data are received at the gateway through the communication channels. A virtual communication channel is created between mobile device and the data store by forwarding the outbound data to mobile device and inbound data to the data store.

After further consideration of the prior art of records, it appears that the prior art of records fail to explicitly disclose “while the first object is being replicated to the destination site by the first source and destination worker nodes, allocating a new pair of worker nodes comprising a second source worker node at the source site and a second destination worker node at the destination site; fetching, by the second source worker node, a second task from the message queue, the second task specifying replicating a second object at the source site to the destination site; issuing, from the first source worker node to the destination site, a second request for a second connection, the second request being received by the load balancer at the destination site and assigned to the second destination worker node; after completing replication of the first object to the destination site, deallocating the first source and destination worker nodes; and after completing replication of the second object to the destination site, deallocating the second source and destination worker nodes” as recited in independent claim 1. The preceding limitations, when combined with the rest of the claim limitations recited in claim  7 and 13, result in a combination of elements that is both novel and unobvious over the prior art of record.	

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

                                                  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        02/10/2022


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162